Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 14-26 are pending in this application, which is a 371 of PCT/EP2019/073204.
	The preliminary amendment dated 03/04/2021 adding claims 14-26 and canceling claims 1-13 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “The present invention is related to”.  The examiner suggests its deletion.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14 line 4, from which claims 15-26 depend, the term “active material” is deemed vague and confusing as to what said term means.  For example, if the word “active” was deleted, would it change the meaning of the claimed limitation?  Clarification and appropriate amendments are requested.
 In claim 14 line 9, the phrase “carried out in a mechanical mixer” is deemed vague and confusing as there is no recitation of mixing.  Clarification and appropriate amendments are requested.
	In claim 18, the variables b and d are confusing in relation to formula (I) when the variables are of specific values.  For example, if b is zero, would you have a lithiated layered nickel-cobalt-managnese oxide material as required in the preamble?  The same issue applies when d is zero.
	In claim 20 line 1, the term “the exhaust gasses” lack antecedent basis.
	In claim 25 line 1, the term “the reactor” lacks antecedent basis.  The same issue applies to claim 26.


Allowable Subject Matter
Claims 14-26 are allowed.
It is well known to form a cathode material of LiNxCoyMn1-x-yO2 for use in a Lithium Ion Battery as noted in Zheng et al. (Engineering article).  It is also well known to form a cathode film by coating lithium nickel cobalt manganese oxide as noted in Woehrle et al. (2017/0288260).  It is also well known to use a mixer to form an electrode slurry and apply it to a copper foil using doctor-blade coating as noted in Park et al. (2014/0030602).
With respect to particulates, it is well known to form a composite cathode by coating a core particle of lithium nickel cobalt manganese oxide with a coating layer of: specific metals or a mixture of those metals as noted in Ito et al. (2018/0212233) or with a coating substance which includes metal halides as noted in Li et al. (2014/0087261) or with carbon as noted in Gao et al. (J. Mater. Sci. article).
With respect to post treatment, it is well known to leach lithium nickel cobalt aluminum oxide cathodes with HCl as noted in Joulie et al. (Journal of Power Sources article).  It is well known to use HF etching on electrodes for lithium batteries as noted in Zhamu et al. (2018/0219214).
However, the prior art reference fails to teach a process for making a coated oxide material by treating the cathode material with the claimed metal compound in the gas phase, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/309205 in view of Zhamu et al. (2018/0219214).
 Ahlf teaches a process for making a coated oxide material, comprising the following steps: (a) providing a particulate material chosen from lithiated nickel-cobalt aluminum oxides, lithium cobalt oxide, lithiated cobalt-manganese oxides, and lithiated layered nickel-cobalt-
Zhamu teaches of forming metal fluoride cathode active materials for lithium batteries (title) in which HF is used for etching (0012).  To utilize HF in the process of Ahlf would have been obvious because Zhamu teaches of using HF to form a metal fluoride cathode material.
This is a provisional nonstatutory double patenting rejection.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of copending Application No. 17/250792 in view of Yushin et al. (2017/0098823).
 Ahlf teaches a process for making a coated oxide material comprising: (a) providing a particulate material chosen from lithiated nickel-cobalt aluminum oxides, lithiated cobalt-manganese oxides, and lithiated layered nickel-cobalt-manganese oxides for generating a cathode active material, (b) treating the cathode active material with a metal alkoxide, a metal amide, or a alkyl metal compound at a pressure ranging from 5 mbar to 1 bar above ambient pressure, and (c) deactivating the material obtained in step (b) with an HF containing gas at ambient pressure, wherein step (b) is carried out in a mechanical mixer chosen from compulsory mixers and free-fall mixers, or step (b) is carried out using a moving bed or a fixed bed wherein an inert gas containing the metal alkoxide, the metal amide, or the alkyl metal compound flows 
Yushin teaches of battery electrodes (title) for cobalt manganese oxide particles (0008) in which metal hydrides are used (0031).  To utilize metal hydrides in the process of Ahlf would have been obvious because Yushin teaches of using metal hydrides to form electrodes.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/10/2022